Title: Philadelphia Linen Manufactory: Stock Certificate for Charles Thomson, 13 August 1764
From: Philadelphia Linen Manufactory
To: Thomson, Charles


In July 1764 a group of Philadelphia citizens issued a two-page printed circular inviting subscriptions to the stock of a “Linen Manufactory” to be established in or near Philadelphia. According to this announcement, benevolence furnished the principal motive. “Whereas the number of poor in and around this City, is at present great, and every Year increasing; and as for want of Employment, many of them, especially in the Winter, are reduced to great Straits, and rendered burthensome to their Neighbours; therefore, in order to alleviate their Wants” the promoters were launching this project. Obviously, they hoped their enterprise would be economically successful and that they and other stockholders would profit financially, and the Sugar Act of 1764 explains their optimism and their timing. This measure abolished the drawback on the exportation of foreign linens from Great Britain to the colonies, thereby assuring a rise in price to the colonial consumer. The promoters must have considered Pennsylvania a natural place for producing such textiles because the province raised flax in sufficient quantity to carry on a brisk export trade to Ireland. Writing to Richard Jackson, June 25, 1764, Franklin boasted that “we have in the Nature of our Country every kind of Ability to provide ourselves with Linnen in Plenty, if Dearness should once compel us into the more general Practice and Habit of making it” (above, p. 235).
The articles of association printed in the circular called for subscriptions to stock at £100 per share, for which subscribers were to sign promissory notes. They were to pay £20 within ten days and the balance upon demand of a majority of the trustees. A treasurer, elected by ballot, was to issue certificates, and, as soon as £5000 had been subscribed, seven trustees were to be elected. These men were to complete the purchase of “Wilson Brown’s Interest” on Penn Street, near Pine Street, for the use of the company and to appoint a manager. Distribution of profits and election of the treasurer and trustees were to take place annually on January 1, beginning in 1765.
Three stock certificates are known to the editors, all issued during the summer and autumn of 1764, all for subscriptions of £250, and all signed by Samuel Preston Moore, who was apparently the first treasurer. The earliest of these three is printed here.
 
[August 13, 1764]
  Whereas  Isaac Norris, Benjamin Franklin, Joseph Fox, Joseph Richardson, Abel James, William Brown, Peter Reeves, John Mifflin, Thomas Wharton, Charles Thomson Samuel Mifflin, Samuel Rhoads, William Plumsted John Meas two shares, for himself and William Allen, William Logan, Baynton & Wharton, William Fisher, Samuel Preston Moore, Isaac Greenleafe, Richard Wistar, Jacob Lewis,  have entered into an Agreement of Copartnership, for erecting and carrying on a Linen Manufactory, in or near the City of Philadelphia; this is to certify that  Charles Thomson hath subscribed, and by his Note of Hand engaged to pay Two Hundred and Fifty Pounds towards the joint Stock of the said Company, whereby he the said  Charles Thomson  is entitled to his Share of the Stock, and a Proportion of all the Profits arising from the said Manufactory. Witness my Hand, this  thirteenth  Day of  August  176 4
Saml. Preston Moore
 
Endorsed: Charles Thomson Certificate for a Share in the Philada linen Manufactory
